DETAILED ACTION
This Notice of Allowance is sent in view of the Patent Trial and Appeal Board Decision mailed on January 29, 2021 and further in view of Applicant’s Reply and Amendment filed on March 04, 2021.

DISPOSITION OF CLAIMS
Claims 1-10, 12-15 and 21-25 are pending in this application.

ALLOWABLE SUBJECT MATTER
Claims 1-10, 12-15 and 21-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-10, 12-15 and 21-25 are allowed in view of the Patent Trial and Appeal Board Decision mailed on January 29, 2021 and further in view of Applicant’s Reply and Amendment filed on March 04, 2021.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-TH 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747